Decrees affirmed. These two libels for divorce were heard together. The judge made comprehensive findings of material facts, and entered a decree nisi of divorce on the husband’s libel on the ground of cruel and abusive treatment; custody of the two minor children was awarded to the husband. A decree was entered dismissing the wife’s libel. From these decrees the wife appealed. The evidence is not reported. A recital of the facts found by the judge would serve no useful purpose. It is enough to say that the findings support the decrees and no error of law has been shown.